Case 0:17-cv-61269-RLR Document 58 Entered on FLSD Docket 05/10/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 17-cv-61269-ROSENBERG/STRAUSS


  In the Matter of:

         GEORGE BAVELIS,

         Debtor.


                                                 /

  GEORGE BAVELIS,

         Plaintiff,
  vs.

  TED DOUKAS, et al.,

         Defendants.
                                                 /

   ORDER GRANTING IN PART AND DENYING IN PART JUDGMENT CREDITOR’S
   MOTION TO ORDER JUDGMENT DEBTOR TO SIT FOR DEPOSITION IN AID OF
   EXECUTION, TO SHORTEN THE TIME TO RESPOND TO DISCOVERY AND TO
              COMPLETE A FACT INFORMATION SHEET (DE 54)

         THIS CAUSE has come before the Court upon Judgment Creditor’s Motion to Order

  Judgment Debtor to Sit for Deposition in Aid of Execution, to Shorten the Time to Respond to

  Discovery and to Complete a Fact Information Sheet (“Motion”). (DE 54). District Judge Robin

  L. Rosenberg referred the Motion to me for appropriate disposition. (DE 57). I have considered

  the Motion, the response (DE 55), the reply (DE 56) and the record. Being otherwise duly

  informed, it is hereby

         ORDERED AND ADJUDGED that that the Motion is GRANTED IN PART AND

  DENIED IN PART as further discussed herein.



                                                1
Case 0:17-cv-61269-RLR Document 58 Entered on FLSD Docket 05/10/2021 Page 2 of 8




         I.      Background

         This is an enforcement action on registration of a foreign judgment. (DE 1). Plaintiff, as

  the judgment creditor, has been pursuing post-judgment remedies and discovery in aid of

  execution. (DE 5; DE 19; DE 22; DE 23; DE 25; DE 26; DE 40; DE 44; DE 54). Plaintiff’s instant

  Motion alleges that Judgment Debtor Ted Doukas (“Judgment Debtor”) has refused to sit for a

  deposition in aid of execution and did not appear for a duly scheduled deposition in aid of

  execution on March 18, 2021. (DE 54 at 1). In support, Plaintiff alleges unsuccessful attempts to

  depose Judgment Creditor on a scheduled date of January 28, 2021 and alleges unsuccessful efforts

  to re-schedule that deposition. Id. at 3-4. Plaintiff also alleges that Judgment Debtor advised

  Plaintiff two days prior to the deposition scheduled via Zoom for March 18, 2021 that he had

  scheduled mediation for that date, and Plaintiff was unable to come to terms with Judgment Debtor

  for rescheduling that deposition. Id. at 4-5. Furthermore, Judgment Debtor’s counsel, Mr.

  Decailly dialed into the March 18, 2021 deposition and indicated that Judgment Debtor was at a

  mediation out of state, specifically, in North Carolina. Id. at 5, 42. Therefore, the Court Reporter

  in attendance for the March 18, 2021 deposition took the names of counsel for purposes of

  preparing the Certificate of Non-Appearance. Id.

         Plaintiff’s Motion seeks three (3) things: (i) that the Court order Judgment Debtor to

  coordinate a deposition within the next 21 days and require Judgment Debtor to appear for that

  deposition 1; (ii) that the Court order Judgment Debtor to provide all documents to Plaintiff that are

  responsive to Plaintiff’s Third Request for Production in Aid of Execution, which are being

  produced without objection, at least seven (7) days in advance of the deposition date; and (iii) that




  1
   Plaintiff’s reply seeks to require that the deposition take place no later than June 5, 2021. (DE 56
  at 4).
                                                    2
Case 0:17-cv-61269-RLR Document 58 Entered on FLSD Docket 05/10/2021 Page 3 of 8




  the Court order Judgment Debtor to complete Form 1.977 (“Fact Information Sheet”), as specified

  in Florida Rule of Civil Procedure 1.560(b), within ten (10) days of the Court’s order. 2 Id. at 8.

  With respect to the Fact Information Sheet, Plaintiff alleges that Judgment Debtor has refused to

  provide the completed form to Plaintiff without a Court order. Id.

         As to the first item that Plaintiff seeks, Judgment Debtor states that he and his counsel are

  available for a deposition on June 15, 2021, or June 18, 2021. 3 (DE 55 at 2-3). Judgment Debtor

  contends that the second item is moot because the information sought in the Third Request for

  Production involved banking records, and Judgment Debtor has responded and provided the

  responsive bank records. Id. at 3. As to the third item pertaining to a Fact Information Sheet,

  Judgment Debtor asserts that Plaintiff never requested that a Fact Information Sheet be completed

  before setting it as a precondition of rescheduling the unilaterally-scheduled March 18, 2021

  deposition and never requested that the Court order same. 4 Id. Further, Judgment Debtor argues

  that completing the form is unnecessary and redundant because the form is intended to provide

  basic information (employment status/name of employer, rate of pay, schedule of payment,




  2
    Plaintiff’s reply requests that the Court order Judgment Debtor to provide the completed form no
  later than ten (10) days prior to the deposition. (DE 56 at 4).
  3
    Judgment Debtor explains that scheduling has been difficult due to significant health issues,
  including being hospitalized for over two weeks with COVID-19 and pneumonia and undergoing
  eye surgeries that left him with blurry vision and an inability to look at a computer screen for
  extended periods of time such as occurs in a Zoom deposition. (DE 55 at 2).
  4
    Judgment Debtor asserts that, in a typical collection case, a plaintiff’s (judgment creditor’s)
  attorney will often include a provision in the judgment that requires a judgment debtor to complete
  a Fact Information Sheet, for which the corresponding Florida rule of civil procedure (Rule
  1.560(b)) sets a 45-day response period. Id. at 3.


                                                  3
Case 0:17-cv-61269-RLR Document 58 Entered on FLSD Docket 05/10/2021 Page 4 of 8




  property owned, debts, etc.) that he has already provided to Plaintiff in response to extensive post-

  judgment discovery. 5

         II.     Legal Standards

         The scope of discovery in aid of execution is provided by Rule 69(a), which states:

         (1) Money Judgment; Applicable Procedure. A money judgment is enforced by a
             writ of execution, unless the court directs otherwise. The procedure on
             execution—and in proceedings supplementary to and in aid of judgment or
             execution—must accord with the procedure of the state where the court is
             located, but a federal statute governs to the extent it applies.

         (2) Obtaining Discovery. In aid of the judgment or execution, the judgment creditor
             or a successor in interest whose interest appears of record may obtain discovery
             from any person—including the judgment debtor—as provided in these rules or
             by the procedure of the state where the court is located.

  Fed. R. Civ. P. 69(a). Thus, “[u]nder Rule 69, the Court looks both to the Federal Rules of Civil

  Procedure and the Florida Rules of Civil Procedure.” Pronman v. Styles, No. 12-80674-CIV, 2016

  WL 4613384, at *3 (S.D. Fla. Aug. 19, 2016) (citing Florida Rule of Civil Procedure 1.560 as the

  applicable Florida law equivalent). “Florida Rule of Civil Procedure 1.560(b) states that in any

  final judgment the prevailing party may request the Court to instruct the judgment debtor to

  complete under oath the Florida Rule of Civil Procedure Form 1.977 (Fact Information Sheet).”

  Eddy Leal, P.A. v. Bimini Dev. of Vill. W. Corp., No. 17-CIV-21207, 2018 WL 3672244, at *1-*2

  (S.D. Fla. May 7, 2018) (requiring completion of the form following uncontested allegations

  pertaining to defendants’ efforts to divest assets and collecting cases requiring completion of the




  5
     Judgment Debtor discusses examples of the information provided: (1) responses to 20
  interrogatories and 20 requests for production following the entry of judgment in January 2018;
  (2) responses to 43 additional requests for production in April 2018; (3) responses to Plaintiff’s
  second set of interrogatories and second request for production in July 2019; and (4) since the
  filing of Plaintiff’s Motion, responses to Plaintiff’s third request for production, which involved
  providing 1,350 pages of records detailing income and assets and hundreds of pages of records
  from TD Bank.
                                                   4
Case 0:17-cv-61269-RLR Document 58 Entered on FLSD Docket 05/10/2021 Page 5 of 8




  form and citing Fla. R. Civ. P. Rule 1.560(b)). Nonetheless, “[w]hile [a] Judgment Creditor is

  entitled to conduct discovery in aid of execution, such discovery must seek information that is

  relevant to executing the judgment against Judgment Debtors.” Pronman, 2016 WL 4613384 at

  *3.


         III.    Analysis

         Applying the principles set forth above, the Court concludes that: (1) Plaintiff should

  appear for his deposition on June 15, 2021; (2) Plaintiff’s second request for all unobjected-to and

  responsive documents to Plaintiff’s Third Request for Production in Aid of Execution is moot; and

  (3) Judgment Debtor should complete Florida Rule of Civil Procedure Form 1.977 (Fact

  Information Sheet) and provide it to Plaintiff no later than ten (10) days prior to the deposition as

  further discussed below. The reasons for these conclusions are as follows.

         First, although Judgment Debtor seeks to have the Court require the deposition to take

  place by June 5, 2021, the parties have confirmed availability for June 15, 2021 and June 18, 2021.

  While I agree that it appears that Plaintiff’s motion to compel prompted Judgment Debtor to

  provide dates of availability when such a motion should not have been required to obtain such

  dates, Plaintiff has not justified why the June 15, 2021 date would be insufficient. Plaintiff’s

  Motion did not specifically seek a date for the deposition that was on or before June 5, 2021.

  Plaintiff sought only to require Judgment Debtor to coordinate dates within a twenty-one (21) day

  period, and Judgment Debtor has now provided dates that Plaintiff confirms will work. Plaintiff

  does not explain how he would be prejudiced by a June 15, 2021 date versus a June 5, 2021 date

  nor does Plaintiff explain how the ten (10) days of additional time overly benefits Judgment

  Debtor, who avers that such a date would provide sufficient time to preclude further delay based

  upon Judgment Debtor’s eye-related issues. Indeed, Judgment Debtor explains that “he believes


                                                   5
Case 0:17-cv-61269-RLR Document 58 Entered on FLSD Docket 05/10/2021 Page 6 of 8




  that sufficient time has passed where he will be able to sit for a deposition on either June 15 or

  June 18.” Therefore, rather than requiring the parties to engage in further efforts to confer and

  coordinate, which could easily result in further disputes and further time delays, I find that

  Judgment Debtor should sit for the deposition on June 15, 2021. Also, I caution Judgment Debtor

  that failure to appear for the June 15, 2021 deposition may result in a recommendation to the

  District Court for sanctions, which could include a potential finding of contempt.

         Second, as to the response to Plaintiff’s Third Request for Production in Aid of Execution,

  Plaintiff does not dispute in his reply that Judgment Debtor has provided a sufficient response.

  Rather, Plaintiff argues that he should receive updated bank statements from Judgment Debtor

  prior to the deposition. I conclude, however, that Plaintiff should follow proper discovery

  procedures to request updated bank statements, if necessary. Therefore, I decline to order relief

  that Plaintiff seeks for the first time in his reply and find that the second item sought by Plaintiff

  is moot.

         Third, as Plaintiff correctly argues, Fla. R. Civ. P. 1.560(b) provides that “[i]n addition to

  any other discovery available to a judgment creditor under [Rule 1.560], the court, at the request

  of the judgment creditor, shall order the judgment debtor or debtors to complete form 1.977,

  including all required attachments, within 45 days of the order or such other reasonable time as

  determined by the court.” Fla. R. Civ. P. 1.560. Given the delay in Judgment Debtor’s ability to

  sit for his deposition, albeit caused by health issues, Plaintiff’s request is reasonable for

  information that is updated and current ahead of the deposition. The Court observes, however,

  that it is uncontested that Judgment Debtor has provided a significant amount of information in

  response to Plaintiff’s discovery requests. Further, Plaintiff has indicated conflicting timeframes

  for which it seeks a completed form 1.977. Therefore, to the extent that Judgment Debtor has



                                                    6
Case 0:17-cv-61269-RLR Document 58 Entered on FLSD Docket 05/10/2021 Page 7 of 8




  provided information that form 1.977 seeks, such information may be referenced on the form as

  having been provided in response to specific discovery requests. In that case, the reference should

  identify the specific response where Judgment Debtor provided the information. Judgment Debtor,

  however, shall provide updated information requested by the form that he has not previously

  provided and shall also provide information requested by the form that he has not otherwise

  provided. To provide sufficient time for Judgment Debtor to complete the form and properly

  reference information already provided, Judgment Debtor shall provide the completed form no

  later than ten (10) days prior to the deposition as Plaintiff requests in his reply.

          IV.     Conclusion

          For the reasons stated above, Plaintiff’s Motion (DE 54) is GRANTED IN PART AND

  DENIED IN PART, and Judgment Debtor’s objections are overruled. Accordingly, it is hereby

          ORDERED AND ADJUDGED as follows:

          1.      Judgment Debtor shall appear for a deposition (“Deposition”) on June 15, 2021;

          2.      Failure of Judgment Debtor to appear for the Deposition, upon motion by Plaintiff,

                  may result in a recommendation for sanctions, including a finding of contempt;

          3.      Judgment Debtor shall complete and provide to Plaintiff at least ten (10) days prior

                  to the June 15, 2021 deposition a completed Florida Rule of Civil Procedure Form

                  1.977 (Fact Information Sheet); and




                                                     7
Case 0:17-cv-61269-RLR Document 58 Entered on FLSD Docket 05/10/2021 Page 8 of 8




         4.      Plaintiff’s request for Judgment Debtor to provide unobjected-to documents

                 responsive to Plaintiff’s Third Request for Production in Aid of Execution at least

                 seven (7) days in advance of the deposition date is DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of May 2021.




  Copies furnished via CM/ECF to:

  Hon. Robin L. Rosenberg
  Unites States District Judge

  Counsel of record




                                                  8
